DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent No. 15/090,619 filed on April 4, 2016 now U.S. Patent No. 10,364,224 B2 which claims priority from U.S. Provisional Application No. 62/143,031, filed on April 4, 2015.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) drawn to an isonitrile compound and compound 28 having the following structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as a species of an isonitrile compound in the reply filed on January 28, 2021 is acknowledged.

Applicant’s elected species was not found in the prior art.  Therefore the search was expanded to include additional species of an isonitrile compound.  Accordingly, claims 2, 3 and 6-7 are hereby rejoined and examined herewith.  
Claims 1-4, 6 and 7 are currently presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

    PNG
    media_image2.png
    190
    170
    media_image2.png
    Greyscale
wherein W, Y and Z are each independently –CH-, -N- or –O-.  While there is adequate written description for isonitrile compounds wherein W, Y and Z are each independently –CH- or -N-, there is inadequate written description for isonitrile compounds wherein W, Y or Z are –O-.
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111,1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588,  applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert, denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961,  such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Bees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); EliLilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). An application specification may show actual reduction to practice by describing testing of the claimed invention.
In the present case, the important factors leading to a conclusion of inadequate written description is the breadth of the claims, the absence of any working example of an isonitrile compound as claimed wherein W, Y and Z are independently selected as –O-, and the lack of predictability in the art.
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The cited claims of the instant application are drawn to hundreds of compounds including compounds wherein any of W, Y and Z are independently –CH-, -N- or –O-.  Thus the rejected claims are extremely broad as they encompass hundreds of compounds
Applicant has described in the instant specification numerous compounds wherein W, Y, and Z are each independently selected from –CH- or –N- (Figure 1). There is no disclosure of any compound made wherein W, Y or Z is –O- and thus 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966(1997); In re Gosteli, 872 F.2d 1008, 1012,10 USPQ2d 1614, 1618 (Fed Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.") Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021.
Thus since Applicant has not described in adequate detail isonitrile compounds wherein W, Y or Z is –O- and furthermore has not provided any evidence that such compounds exist, an ordinary skilled artisan could not completely envisage Applicants’ invention. Moreover, it is clear that the written description requirement has not been met since Applicant has not provided any evidence that Applicant was in possession of the claimed compounds wherein W, Y or Z is –O- prior to the effective filing of the instant application. Thus the cited claims of the instant application are not supported by the instant specification and thus a rejection under 35 USC 112 (a) for failing to comply with the written description requirement is proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Organic Letters, 2014, 16, pages 1216-1219).
Claims 1-3 and 6-7 of the instant application claim an isonitrile compound having the structure 
    PNG
    media_image2.png
    190
    170
    media_image2.png
    Greyscale
wherein W, Y and Z are each independently –CH-, -N- or –O-, R is hydrogen or alkyl, n is 0 to 4, X is hydrogen, C1-C3 alkyl, a halogen, alkyloxy.
Zhang et al. teaches the following structures that anticipate the claims wherein W, Y, and Z are –CH-; n is 0, 1 or 2; R is hydrogen, methyl or ethyl; NC is in the ortho position; X is hydrogen, methyl, halogen or alkyloxy in the para position:

    PNG
    media_image3.png
    193
    167
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    225
    170
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    240
    171
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    227
    175
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    234
    171
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    194
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    127
    190
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    140
    216
    media_image10.png
    Greyscale
(see page 1217 compounds 1a-1f).

Claim(s) 1, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawski et al. (1980, Zeitschrift fuer Naturforschung, Teil A: Astrophysik, Physik und Physikalische Chemie (1980), 35A(7), 775-6)

    PNG
    media_image2.png
    190
    170
    media_image2.png
    Greyscale
wherein W, Y and Z are each independently –CH-, -N- or –O-, R is hydrogen or alkyl, n is 0 to 4, X is hydrogen, C1-C3 alkyl, a halogen, alkyloxy.
Kawski et al. teaches the following structure that anticipates the claims wherein W, Y, and Z are –CH-; n is 0; R is hydrogen; NC is in the para position; X is alkyloxy (-OMe) in the para position:


    PNG
    media_image11.png
    138
    292
    media_image11.png
    Greyscale
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/511,774 (U.S. Publication No. 2019/0352265 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘774 are drawn to isonitrile compounds.
Although the compounds of the instant application and the compounds of copending ‘774 are not identical, the compounds are very similar in structure and thus similar properties are expected. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the 
Thus the cited claims of the instant application and the cited claims of copending ‘774 are mutually obvious and therefore not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-4, 6 and 7 are rejected.  Claims 5 and 8 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM